Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Exhibit 5.1 (212) 701-3000 November 28, 2008 XL Capital Ltd XL House One Bermudiana Road Hamilton HM 11 Bermuda XL Capital Finance (Europe) plc XL House 70 Gracechurch Street London EC3V 0XL England Ladies and Gentlemen: We have acted as special United States counsel to XL Capital Ltd, a Cayman Islands limited liability company (the Company) and XL Capital Finance (Europe) plc, a public limited company formed under the laws of England and Wales (XL Finance) (the Company and XL Finance are referred to collectively as the Registrants), in connection with the preparation of: 1. the Registration Statement on Form S-3 to be filed with the Securities and Exchange Commission (the Commission) on the date hereof (the Registration Statement), pursuant to which (A) the Company proposes to issue and/or sell from time to time (i) Ordinary Shares, par value U.S. $.01 per share (together with the related Ordinary Share Purchase Rights, the Ordinary Shares), (ii) Preference Ordinary Shares, par value U.S.$.01 per share (the Preference Ordinary Shares), (iii) debt securities consisting of debentures, notes or other evidences of indebtedness representing unsecured unsubordinated obligations of the Company (the Senior Debt Securities), (iv) debt securities consisting of debentures, notes or other evidences of indebtedness representing unsecured subordinated obligations of the Company (the Subordinated Debt Securities), (v) warrants to purchase Ordinary Shares (the Ordinary Share Warrants), (vi) Ordinary Share purchase contracts -2- obligating holders to purchase, and the Company to sell to the holders thereof, or the Company to purchase, and the holders thereof to sell to the Company, at a future date (the Ordinary Share Purchase Contracts) a specified number of Ordinary Shares, (vii) Ordinary Share purchase units (the Ordinary Share Purchase Units) consisting of one or more Ordinary Share Purchase Contracts and any one or more of (a) debt or equity obligations of third parties, including, but not limited to, XL Finance Debt Securities (as defined below) or U.S. Treasury securities, (b) Preference Ordinary Shares, (c) Senior Debt Securities or (d) Subordinated Debt Securities and (viii) guarantees of the XL Finance Debt Securities (as defined below) (the XL Finance Debt Securities Guarantee) and (B) XL Finance proposes to issue and sell from time to time debt securities consisting of debentures, notes or other evidences of indebtedness representing unsecured unsubordinated obligations of XL Finance (the XL Finance Debt Securities) that have the benefit of the XL Finance Debt Securities Guarantee; 2. the indenture, dated June 2, 2004 (the Senior Debt Indenture), between the Company and The Bank of New York, as trustee (the Senior Debt Trustee); 3. the indenture, dated June 2, 2004 (the Subordinated Debt Indenture), between the Company and The Bank of New York, as trustee (the Subordinated Debt Trustee); 4. the indenture, dated June 2, 2004 (the XL Finance Debt Securities Indenture and, together with the Senior Debt Indenture and the Subordinated Debt Indenture, the Indentures), among XL Finance, as issuer, the Company, as guarantor, and The Bank of New York, as trustee (the XL Finance Debt Securities Trustee); and 5. the form of XL Finance Debt Securities Guarantee. The Ordinary Shares, the Preference Ordinary Shares, the Senior Debt Securities, the Subordinated Debt Securities, the Ordinary Share Warrants, the Ordinary Share Purchase Contracts, the Ordinary Share Purchase Units, the XL Finance Debt Securities and the XL Finance Debt Securities Guarantee are referred to herein collectively as the Offered Securities. The Offered Securities being registered under the Registration Statement may be offered on a continued or delayed basis pursuant to the provisions of Rule 415 of the Securities Act of 1933, as amended (the Securities Act). In rendering the opinions set forth herein, we have examined originals, photocopies or conformed copies certified to our satisfaction of corporate records, agreements, instruments and documents of the Registrants, certificates of public officials and other certificates and opinions provided to us by the Company. In our examination, we have assumed (a) the due organization and valid existence of each of the Registrants, (b) the due authorization, execution, authentication and delivery by all persons of the Registration Statement and each of the documents related thereto, (c) that each such party has the legal power to act in the respective capacity or capacities in which he, she or it is to act thereunder, (d) the authenticity of all documents submitted to us as originals, (e) the conformity to the original documents of all documents submitted to us as copies and (f) the genuineness of all signatures on the Registration Statement and all other documents submitted to us. -3- Based upon and subject to the foregoing and assuming that (i) the Registration Statement and any amendments thereto (including any post-effective amendments) will have become effective and comply with all applicable laws at the time the Offered Securities are offered or issued as contemplated by the Registration Statement, (ii) a prospectus supplement will have been prepared and filed with the Commission describing the Offered Securities offered thereby and will at all relevant times comply with all applicable laws, (iii) all Offered Securities will be issued and sold in compliance with applicable federal and state securities laws and in the manner stated in the Registration Statement and the appropriate prospectus supplement, (iv) a definitive purchase, underwriting or similar agreement and any other necessary agreement with respect to any Offered Securities will have been duly authorized and validly executed and delivered by each applicable Registrant and the other party or parties thereto, (v) the execution of the applicable Indenture(s) has been duly authorized by the applicable Registrant by appropriate action, (vi) the board of directors, including any appropriate committee appointed thereby, and appropriate officers of the applicable Registrant have taken all necessary action to approve the issuance and terms of the Offered Securities and related matters, (vii) the applicable Indenture(s) have been duly qualified under the Trust Indenture Act of 1939, as amended, and (viii) any Offered Securities issuable upon conversion, exercise or exchange of any Offered Securities being offered or issued will be duly authorized, created and, if appropriate, reserved for issuance upon such conversion, exercise or exchange, we advise you that in our opinion: 1.
